DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GREGORY A. MELNICK (Reg. No. 71,820) on 09-01-2021.
The application has been amended as follows: 
In claim 8, line 11, please replace “the memory device” with “a memory device”.
In claim 8, line 14, please replace “the memory device” with “a memory device”.
















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to implementing artificial intelligence agents to perform machine learning tasks using predictive analytics to leverage ensemble policies for maximizing long-term returns.

Prior art for was found for the claims as follows:
Re. Claim 1,
Osband et al., (US 2017/0032245 A1) disclose the following limitations: 
A system for implementing artificial intelligence agents to perform machine learning tasks using predictive analytics to leverage ensemble policies for maximizing long-term returns (Osband: [0027].), comprising: 
an artificial intelligence agent (Osband: [0028]: Agent.); 
a memory device (210, 215) for storing program code (Osband: [0051]: Memory device (210, 215).); and 
at least one processor device (205) operatively coupled to the memory device (210, 215) and configured to execute program code stored on the memory device to: 
obtain a set of inputs including a[n] (Osband: Para. [0100] discloses using an ensemble policy with regards to a bootstrapped DQN. Further, Fig. 6 is an example of a bootstrapped DQN. Para. [0051] discloses a processor executing instructions by obtaining as input from memory, the DQN of Fig. 6. Furthermore, Paras. [0063]-[0065] in alignment with Fig. 6, disclose utilizing policy π [i.e., an ensemble policy] and an approximator 610 [i.e., meta-policy parameter].); 
select an action for execution within the system environment using a meta-policy function determined based in part on the (Osband: Fig. 6; [0064], [0065], [0100]: A state-value function selects 630 an action for execution within the system environment based on an ensemble policy and approximator 610.); 
cause the artificial intelligence agent to execute the selected action within the system environment (Osband: Fig. 6; [0030], [0064], [0065]: Causes the agent to execute the selected action within the system environment.); 
execute program code stored on the memory device (210, 215) to update (Osband: Fig. 6; [0011], [0051], [0064], [0065]: Since the approximator 610 is responsible for the selecting and determining actions, the approximator 610 is updated 650 based on the execution of the selected action, as the observed data and results 635 are updated.); and 
update (650) the meta-policy parameter (610)  based on the execution of the selected action (Osband: Fig. 6; [0011], [0064], [0065]: Since the approximator 610 is responsible for the selecting and determining actions, the approximator 610 is updated 650 based on the execution of the selected action, as the observed data and results 635 are updated.).
Li (US 10,402,733 B1) discloses a set of ensemble policies (Li: Col. 6, ll. 51-57 disclose a set of ensemble policies.).
Oruklu et al., (US 2014/0358077 A1) disclose updating an initial baseline (Oruklu: Para. [0061] discloses updating the baseline at each cycle.).
	Pednault et al., (US 2003/0176931 A1) disclose inputs including initial sufficient statistics and to update the initial sufficient statistics (Pednault: Paras. [0321], [0429], [0430] disclose inputs including initial sufficient statistics and to update the initial sufficient statistics).

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 8, 15] “… obtain[ing] a set of inputs including a set of ensemble policies, a meta-policy parameter, and initial sufficient statistics … update[ing] the initial sufficient statistics based on the execution of the selected action … update[ing] the meta-policy parameter and an initial baseline based on the execution of the selected action …”. These features are not found or suggested in the prior art.

Allowable Subject Matter
Claims 8 & 15 recite analogous limitations to claim 1 above, and are therefore allowable on the same premise. Thus, claims 1-3, 5-10, 12-17, 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 09-01-2021